FILED
                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS         Tenth Circuit

                           FOR THE TENTH CIRCUIT                    June 12, 2019
                         _________________________________
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
    TIMOTHY DOYLE YOUNG,

         Petitioner - Appellant,

    v.                                                No. 18-1466
                                             (D.C. No. 1:18-CV-02959-LTB)
    WARDEN, USP-MAX-ADX,                               (D. Colo.)

         Respondent - Appellee.

    –––––––––––––––––––––––––––––––––––

    TIMOTHY DOYLE YOUNG,

         Petitioner - Appellant,

    v.                                                 No. 18-1485
                                             (D.C. No. 1:18-CV-03105-CMA)
    BABCOCK, Judge; WARDEN, USP-                        (D. Colo.)
    MAX-ADX,

         Respondents - Appellees.
                        _________________________________

                            ORDER AND JUDGMENT *
                         _________________________________


*
      Oral argument would not materially help us to decide this appeal. We
have thus decided the appeal based on the appellate briefs and the record
on appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Before BRISCOE, BALDOCK, and BACHARACH, Circuit Judges.
                 _________________________________


      In these cases, the district court ordered dismissal based on a failure

to comply with filing restrictions. We affirm.

I.    Background

      Mr. Timothy Young is a pro se litigant who incurred filing

restrictions in the District Court for the District of Colorado. See Young v.

United States, No. 14-cv-00073-LTB (D. Colo. June 13, 2014) (ECF No.

24). 1 Without complying with these restrictions, Mr. Young brought two

cases in district court. In these cases, he alleged that the district court, our

court, and the Tenth Circuit Judicial Council are blocking his access to the

courts, violating the Constitution, and committing wire and mail fraud. See

Appeal No. 18-1466, R. at 3–5; Appeal No. 18-1485, R. at 3–5. In both

cases, the district court ordered that the actions be stricken for failure to

comply with the filing restrictions. And in one of the actions (the one

underlying Appeal No. 18-1466), the court sanctioned Mr. Young $400.




1
      As of 2014, Mr. Young had apparently brought 184 cases in district
court and 98 appeals. See Young v. United States, No. 14-cv-00073-LTB,
slip op. at 4–5 (D. Colo. Apr. 22, 2014) (ECF No. 20) (directing
Mr. Young to show cause why filing restrictions should not be imposed
given his initiation of 184 cases and 98 appeals).

                                       2
      Mr. Young has appealed the orders striking both cases, 2 arguing that

the district court had committed crimes, falsified orders and facts, and

refused to send necessary forms. He also moved for leave to proceed

without prepaying the filing fees in the two appeals. We affirm the orders

striking both actions and deny the motions to avoid prepayment of the

filing fees.

II.   Striking the Two Cases

      In reviewing the underlying orders, we apply the abuse-of-discretion

standard. See Gripe v. City of Enid, 312 F.3d 1184, 1188 (10th Cir. 2002)

(reviewing a sanction of dismissal for an abuse of discretion). We affirm

under this standard. The restrictions warned Mr. Young that continued

noncompliance would result in a $400 sanction and an order striking all

non-compliant filings. See Young v. United States, No. 14-cv-00073-LTB,

slip op. at 5-6 (D. Colo. June 13, 2014) (ECF No. 24). Given the warning,

the district court could reasonably enforce the filing restrictions. We thus

affirm the dismissals.

      The filing restrictions required Mr. Young to

              file a motion seeking leave to file a pro se action,

              attach a copy of the order with the filing restrictions,



2
      In Appeal No. 18-1466, the court clerk directed Mr. Young to show
cause why the appeal should not be dismissed for lack of jurisdiction. We
conclude that we have jurisdiction in Appeal No. 18-1466.
                                          3
           attach a complaint or habeas form and pay the filing fee or
            move for leave to proceed in forma pauperis [IFP] (with the
            required inmate account statement),

           attach a list of his prisoner complaints and habeas actions that
            are pending or that he had previously filed in federal court, and

           attach an affidavit stating that the claims are not frivolous,
            aren’t asserted in bad faith or for an improper purpose, and
            have not been presented in another federal court.

Mr. Young didn’t comply with these restrictions, so the district court

dismissed both cases. 3

      Mr. Young does not give any excuse for failing to comply with the

filing restrictions. He instead argues that they had been unjustified. The

court had imposed these restrictions in 2014 (Young v. United States,




3
      In these appeals, Mr. Young asserts that Magistrate Judge Boland
refused to furnish the required forms. Mr. Young previously lodged similar
allegations against the Bureau of Prisons, claiming that it refused to send
him the forms for prisoner complaints and a certified copy of his account
statement. Given these allegations, Magistrate Judge Boland directed the
warden to respond. Mr. Young then voluntarily dismissed the complaint.

      Though the case had been dismissed, two Bureau of Prisons’
employees stated under oath that (1) a legal assistant had delivered the
complaint form, the filing instructions, an IFP form, and a certified copy of
Mr. Young’s account statement and (2) Mr. Young had not requested a
copy of his account statements. Mr. Young had fourteen days to reply, but
he didn’t. Despite this history, Mr. Young accuses Magistrate Judge
Boland of refusing to furnish the required forms. Mr. Young has not
provided any support for this accusation.

                                      4
No. 14-cv-00073-LTB (D. Colo. June 13, 2014) (ECF No. 24)). This order

is not among the rulings that Mr. Young has appealed.

      To challenge the filing restrictions, he needed to appeal the 2014

order. See Werner v. Utah, 32 F.3d 1446, 1448 (10th Cir. 1994)

(per curiam) (“[I]f petitioner disagrees with the district court’s filing

restrictions, his avenue for review is an appeal from the order establishing

the restrictions.”). But he didn’t appeal the 2014 order.

      Nor do the present appeals encompass the 2014 order. Nonetheless,

Mr. Young is arguing that the district court shouldn’t have enforced the

filing restrictions because they shouldn’t have been entered in the first

place. This argument constitutes a collateral challenge to the filing

restrictions, which is improper. See Stine v. Fed. Bureau of Prisons,

506 F. App’x 846, 848 (10th Cir. 2013) (unpublished) (“[T]o the extent

Plaintiff is challenging the terms or scope of the filing restrictions, he

cannot collaterally attack those restrictions in this proceeding.”); accord

Schildhaus v. Moe, 335 F.2d 529, 530 (2d Cir. 1964) (“The injunction,

whether right or wrong, is not subject to impeachment in its application to

the conditions that existed at its making.” (internal quotation marks

omitted)). We thus affirm the orders striking the two actions for

noncompliance with the filing restrictions.




                                       5
III.   Relief from Prepayment of the Filing Fees

       We also deny the motions to proceed on appeal without prepayment

of the filing fees. To proceed without prepayment, Mr. Young “must show

a financial inability to pay the required filing fees, as well as the existence

of a reasoned, nonfrivolous argument on the law and facts in support of the

issues raised in the action.” Lister v. Dep’t of Treasury, 408 F.3d 1309,

1312 (10th Cir. 2005). Although Mr. Young is indigent, his challenge to

the reasoning is frivolous. We thus deny his motions to be relieved of

prepayment of the filing fees.

IV.    Disposition

       We affirm the orders striking the two cases and deny Mr. Young’s

motions to proceed without prepayment of the filing fees.

                                       Entered for the Court



                                       Robert E. Bacharach
                                       Circuit Judge




                                       6